DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WORKMAN (WO 03042970 A1) in view of ASHMORE (US 1474102 A).
	Regarding claim 1, WORKMAN discloses a support device for a stringed musical instrument (Abstract), the support device comprising: a clamping portion (5) formed of a flexible material configured for mounting to a neck of the stringed musical instrument for rigidly holding the neck of the stringed musical instrument prior to placing the stringed musical instrument against a resting surface, the clamping portion including an annular space formed therein for housing the neck of the stringed musical instrument (see Figs. 1 and 3, and related text), and having a protruding ridge (e.g., the inner edge of chamfered surface 8; see Figs. 1 and 3) formed therein configured to prevent the neck or stringed musical instrument from twisting when housed in the annular space (“The opening 4 to the socket 5 is provided with chamfered surfaces 8. The shape of the socket is preferably semi-circular and therefore complementary to the fretboard of the neck of most forms of string instruments”).
WORKMAN does not mention explicitly: two or more support legs connected to a rear of the clamping portion for stabilizing the stringed musical instrument against the resting surface.  
ASHMORE discloses a support device comprising: a clamping portion (1, 1a), and two support legs (4, 4a) connected to a rear of the clamping portion (Fig. 1-4).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify WORKMAN to arrive the claimed invention by incorporating two support legs connected to a rear of the clamping portion, as taught by ASHMORE, through which the two support legs the clamping portion or jaws may be manipulated (page 1, lines 58-65) or for stabilizing the stringed musical instrument against a resting surface (an intended use of the support legs). The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since the mere application of a known technique (e.g., providing gripping plates or jaws with projecting handles or members) to a specific instance by those skilled in the art would have been obvious.
Regarding claim 5, WORKMAN discloses: wherein the clamping portion includes two jaw sections (3), wherein a rounded edge portion is formed at a terminus of each of the jaw sections of the clamping portion for assisting in gripping the neck of the stringed musical instrument when the support device is mounted on the neck of the stringed musical instrument (Figs. 1 and 3).  
Regarding claim 7, WORKMAN does not but ASHMORE teaches: wherein the clamping portion and the two support legs are formed of a homogenous material including any one of plastic, silicone, rubber, foam, wood, or metal (page 1, lines 17-28).  
Therefore, in view of WORKMAN and ASHMORE, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply WORKMAN’s teaching of moulding technique to form the combination of the clamping portion and the two support legs in a homogenous material including any one of plastic, silicone, rubber, foam (WORKMAN, page 3, lines 23-24). It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, WORKMAN in view of ASHMORE is not clear: wherein the clamping portion and the two or more support legs are formed of a combination of materials including any one of plastic, silicone, rubber, foam, wood, or metal.  
It is deemed that the feature in question relates to a design choice of the material for forming the clamping portion and the two or more support legs. Since WORKMAN  teaches to form the clamping portion using material including any one of plastic, silicone, rubber, foam (page 3, lines 23-24) and ASHMORE teaches to form the support legs using metal (page 1, lines 17-28), it establishes a prima facie case of obvious modification. Therefore, in view of WORKMAN and ASHMORE, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WORKMAN and ASHMORE to arrive the claimed invention by providing the clamping portion and the two support legs formed of a combination of materials including any one of plastic, silicone, rubber, foam, wood, or metal. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, WORKMAN does not but ASHMORE teaches: wherein a recess is formed between the two support legs and a spring (6) is formed in the recess to provide additional closing force on the clamping portion (Figs. 3 and 4).  As such, the combination of WORKMAN and ASHMORE renders the claimed invention obvious.
Regarding claim 10, WORKMAN discloses the claimed invention (Figs. 1 and 3).
Regarding claim 11, the combination of WORKMAN and ASHMORE renders the claimed invention obvious (see discussion for claim 1 above).
Regarding claim 15, WORKMAN discloses the claimed invention (see discussion for claim 5 above).
Regarding claims 17-19, the combination of WORKMAN and ASHMORE renders the claimed invention obvious (see discussion for claims 7-9 above).
Regarding claim 20, WORKMAN discloses the claimed invention (Figs. 1 and 3).
4.	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WORKMAN in view of ASHMORE as applied to claim 1 above, further in view of Tews et al. (US 20190208308 A1).
Regarding claims 2-4 and 12-14, WORKMAN does not mention explicitly: a spring clip formed so as to surround a periphery of the clamping portion so as to provide supplemental closing force on the clamping portion; wherein the spring clip has a C or U shape; wherein the spring clip is formed of a different material than the clamping portion.  
Tews discloses a support device (200 in Fig. 2A) comprising: a clamping portion (202) formed of a flexible material configured for mounting to an object (para. 0004); a spring clip (222) formed so as to surround a periphery of the clamping portion so as to provide supplemental closing force on the clamping portion; wherein the spring clip has a C or U shape (Fig. 2A); wherein the spring clip is formed of a different material than the clamping portion (para., 0029-0030).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify WORKMAN to arrive the claimed invention by incorporating a spring clip into the clamping portion, as taught by Tews. Doing so would allow to store more clamping force thus reinforce the function of clamping (Tews, para. 0029)
5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WORKMAN in view of ASHMORE as applied to claim 5 or 15 above, further in view of HALVERSON et al. (CN 103283258 A, machine translation in English).
	Regarding claims 6 and 16, WORKMAN does not mention explicitly: wherein the clamping portion includes four rounded edge portions, with two rounded edge portions being formed on each jaw section, with a recess being formed between each of the two rounded edge portion formed on each jaw section.  
HALVERSON discloses an apparatus comprising clamping portion (200 in Figs. 1 and 2), wherein the clamping portion includes four rounded edge portions, with two rounded edge portions being formed on each jaw section (201/203), with a recess being formed between each of the two rounded edge portion formed on each jaw section (para. 0041).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify WORKMAN to arrive the claimed invention by incorporating HALVERSON’s teaching of clamping portion having rounded edge portions. Doing so would provide significant improvement to the clamping portion, e.g., facilitating the device to support or be mounted on a curved or circular clamp surface (HALVERSON, para. 0041, 0049).
	
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837